This matter is pending before the court upon respondent’s notice of appeal from the January 27, 1997 order of the Commission of Judges. On March 3, 1997, respondent filed objections to the order of the Commission of Judges and his brief in support, and on March 18, 1997, complainant filed a merit brief in opposition to respondent’s objections. On March 25,1997, respondent filed a motion for leave to file a reply brief. Upon consideration thereof,
IT IS ORDERED by the court that the motion for leave to file a reply brief be, and is, hereby, denied for want of four votes on the following vote:
Moyer, C.J., Resnick and Cook, JJ., vote to deny.
F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., vote to grant.
Douglas, J., not participating.
It is further ordered, sna sponte, that respondent’s reply brief filed March 25, 1997, be stricken.
Douglas, J., not participating.